COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00297-CV


Karen "Sue" Burnett, Individually,       §    From the 141st District Court
and on Behalf of the Estate of Jerry
Edwin Burnett, Deceased                  §
                                              of Tarrant County (141-258307-12)
v.                                       §
                                              August 28, 2015
Christina T. Vo, Hoang Thanh, Inc.       §
d/b/a C&D Kwik Stop and/or CD
Kwikstop                                 §    Opinion by Justice Meier

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. As to the appeal of Appellant Karen

"Sue" Burnett, Individually, and on Behalf of the Estate of Jerry Edwin Burnett,

Deceased, we will reverse and remand. As to the appeal of Appellees Christina

T. Vo, Hoang Thanh, Inc. d/b/a C&D Kwik Stop and/or CD Kwikstop appeal, we

will affirm. It is ordered that the judgment of the trial court is reversed and the

case is remanded to the trial court for further proceedings consistent with this

opinion.
      It is further ordered that Appellees Christina T. Vo and Hoang Thanh, Inc.

shall pay all costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By /s/ Bill Meier
                                          Justice Bill Meier